 USDC IN/ND case 4:20-cv-00041-JVB-JEM document 1 filed 05/29/20 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION

DONALD STANFORD               )
                              )
                Plaintiff,    )
                              )                      Case No. 4:20-41
     vs.                      )
                              )
LOVE’S TRAVEL STOPS & COUNTRY )
STORES, INC.,                 )
                              )
                Defendant.    )

                         NOTICE OF REMOVAL OF CIVIL ACTION

          Defendant, Love’s Travel Stops & Country Stores, Inc. (“Love’s”), pursuant to 28 U.S.C.

§§ 1441 and 1446, hereby gives notice of the removal of this cause to the United States District

Court for the Northern District of Indiana, Lafayette Division, from the Superior Court of Jasper

County where this action, styled as Donald Stanford v. Love’s Travel Stops & Country Stores,

Inc., Cause No. 37D01-2004-CT-000316 (the “State Court Litigation”), is now pending, and

states:

          1.     The State Court Litigation was commenced on April 29, 2020, in the Superior

Court of Jasper County, an Indiana state court located within this judicial district and division of

this Court. See 28 U.S.C. § 1446(b). Process was served on Love’s on or about May 1, 2020,

and this Verified Notice of Removal of Civil Action is being filed within the time required by 28

U.S.C. § 1446(b). A true and accurate copy of the Summons, Complaint, and Appearance served

upon Love’s is attached as Exhibit A.

          2.     On May 19, 2020, Love’s filed its Unopposed Motion for Initial Extension of

Time to answer or otherwise respond to the Complaint, and on May 20, 2020, the Court entered

an Order Granting the same. A true and accurate copy of this order is attached as part of the Sate


                                                 1
 USDC IN/ND case 4:20-cv-00041-JVB-JEM document 1 filed 05/29/20 page 2 of 4


Court record in Exhibit A. Contemporaneously with this Notice of Removal, Love’s has filed its

Initial Motion for Extension of Time for leave to file on the same date as ordered in Exhibit A.

        3.     The State Court Litigation is a civil action for personal injury resulting from an

alleged fall on the Love’s premises.

        4.     The United States District Court for the Northern District of Indiana, Lafayette

Division, has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332, by reason of the

diversity of citizenship of the parties and the amount in controversy exceeds Seventy Five

Thousand Dollars ($75,000), exclusive of costs and interest.

        5.     For purposes of 28 U.S.C. §1332, at the time of the injury alleged, at the time the

action was commenced in state court, and at present, Plaintiff, Donald Stanford, has been a

resident and domicile of the State of Indiana. At the time of the alleged injury, at the time the

action was commenced in state court, and at present, Plaintiff has resided at 2432 North Webster

Avenue, Indianapolis, Indiana, 46219. Upon information and belief, Plaintiff intends to continue

residing in the State of Indiana.

        6.     At the time of the alleged injury, at the time the action was commenced in state

court, and at present, Love’s was and is a business entity incorporated in the State of Oklahoma

with its principal place of business in the State of Oklahoma, making Love’s a citizen of

Oklahoma for purposes of 28 U.S.C. § 1332.

        7.     There is complete diversity of citizenship for purposes of 28 U.S.C. § 1441(b).

        8.     Written notice of the filing of this Verified Notice of Removal of Civil Action is

concurrently being provided to the parties as required by law.

        9.     A true and accurate copy of this Notice of Removal of Civil Action will be filed

with the Jasper County Superior Court as required by 28 U.S.C. § 1446(d).



                                                2
 USDC IN/ND case 4:20-cv-00041-JVB-JEM document 1 filed 05/29/20 page 3 of 4


       WHEREFORE, Defendant, Love’s Travel Stops & Country Stores, Inc., requests that this

cause proceed in this Court as an action properly removed.



                                                   Respectfully submitted,

                                                   /s/ Sarah T. Parks
                                                   Christina M. Bruno (Atty. No. 27334-49)
                                                   Steven D. Groth (Atty. No. 17643-71)
                                                   Sarah T. Parks (Atty. No. 34798-53)
                                                   Attorneys for Love’s Travel Stops &
                                                   Country Stores, Inc.


BOSE McKINNEY & EVANS LLP
111 Monument Circle, Suite 2700
Indianapolis, IN 46204
(317) 684-5000
(317) 684-5173 fax
sgroth@boselaw.com
cbruno@boselaw.com
sparks@boselaw.com




                                               3
 USDC IN/ND case 4:20-cv-00041-JVB-JEM document 1 filed 05/29/20 page 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 29th day of May, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to the following parties through the Court's

Electronic Case Filing System. Parties may access this filing through the Court's system. Copies

of the foregoing were also sent via U.S. Mail to the following persons:

          Dean James Arnold
          Ken Nunn Law Office
          104 S. Franklin Road
          Bloomington, IN 47404



                                                    /s/ Sarah T. Parks
                                                    Sarah T. Parks
3863814




                                                4
